

116 HR 8364 IH: VA Fiscal Responsibility Act
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8364IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2020Mr. Steube introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to automate third-party health insurance billings and collections of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the VA Fiscal Responsibility Act. 2.Third-party billings and collections procedures of Department of Veterans Affairs(a)FindingsCongress finds the following:(1)A large number of third-party health billings by the Department of Veterans Affairs go uncollected each year.(2)Procedures to provide for correct billing and prompt collection must improve at the Department.(3)Congress has urged the Department to improve its systems for the collection of third-party payments that are owed to the Department for non-service-connected care for veterans.(4)It is important for the Department to increase collections of payments that are rightfully owed to the United States.(5)A comprehensive solution to the fee care issue is necessary to realize full collection potential.(b)Use of automated technology(1)RequirementThe Secretary of Veterans Affairs shall automate the collection of outstanding, overdue, and not fully paid third-party health insurance claims, regardless of the amount owed under any single claim.(2)Contract authorityThe Secretary shall seek to enter into a contract using competitive procedures to provide the capability described in paragraph (1). The Secretary shall award such a contract from among contractors that the Secretary determines have proven expertise and documented success in the private sector through the use of automated small-balance recovery and appeal processes.(3)Third-party health insurance claimsIn this section, the term third-party health insurance claims means claims made by the Secretary of Veterans Affairs to recover amounts from third parties pursuant to sections 1725 and 1729 of title 38, United States Code, and other similar provisions of law.